Motion for stay denied. We are not convinced on this application that the unincorporated association is not entitled to the dates originally assigned so as to warrant the granting of the stay sought, which would determine the appeal without argument thereon. The unincorporated association is entitled to the beneficial provisions of the order. The time of the appellant to make return as required by the mandamus order is extended to September 18, 1930, at three p. m. Present — Lazansky, P. J., Young, Kapper and Carswell, JJ. Settle order on notice.